Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 12, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the wireless communication element" in line 3, claims 3, 12, 13 recite the limitation "the wireless communication element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, 9, 11, 16, 18, 22 rejected under 35 U.S.C. 103 as being unpatentable over Hwang: 20140118800 further in view of Taneja: 20130333055 hereinafter Tan.
Regarding claim 1, 11
Hwang teaches:
A media player device comprising: 
an audio output (Hwang: ¶ 1, 18, 19, 23-26, 32; Fig 1: user devices operable as a reader/player to consume an ebook or audio book including content interaction module and an 
a memory storing an audio book application software (Hwang: ¶ 1, 25, 26, 34, 68, 69: memory operative to store and invoke software modules comprising a computing device associated with and operable to deliver an audio book); and 
a processor configured to execute the audio book application software (Hwang: ¶ 1, 25, 26, 34, 45-51, 68, 69: processor operable of application software modules to deliver an audio book and to invoke electronic bookmark functionality) to:
receive a text medium ID uniquely identifying a text medium (Hwang: ¶ 20-25; 45-51: a barcode conveying an identifier such as an ISBN), having a plurality of pages each having a plurality of words (Hwang: ¶ 31: a content position in a book related to a word count of a book wherein the current position comprises a last spoken word of the plurality of words or an indicated word among the plurality of words); 
locate, using a bookmark module of the audio book application software, in response to receiving the text medium ID, a bookmark location in the memory associated with a user of a plurality of users associated with the text medium ID (Hwang: ¶ 31, 45-51: processor operative of application software modules to determine a user identity and a book identifier used to resolve a particular user and book position metadata therefor); and 
play, using the playback module of the audio book application software, an audio starting from the bookmark location associated with the user in response to receiving the text medium ID (Hwang: ¶ 1, 23, 30-33, 45-53, 56-61: position used to initiate playback content the content including audio content), wherein the audio corresponds to the text medium ID and 

Hwang strongly suggests but does not explicitly teach a bookmark integrated with an audio book player or application wherein the player, application, etc. maintains metadata with respect to book, media, etc. audio data the metadata comprising a bookmark location corresponding to a location prior to a word last played to avoid playing the audio from a middle of a sentence (Hwang: ¶ 57: a stored user position returns a user to the last position of a user prior to a particular chapter wherein the particular chapter was partially consumed in this way Hwang returns to a location prior to the last word played and in starting from the beginning of a chapter returning a user to the middle of a word, sentence, paragraph, page, etc. is avoided). 

In a related field of endeavor Tan teaches:
A media player device (Tan: Fig 1) comprising: 
an audio output (Tan: Col 14:49-14:58; Fig 4: audio output 470 such as a speaker or output jack); 
a memory storing an audio book application software (Tan: 15:40-15:46; Fig 4: such as media content engine 428 operable to read, and manage media content data and metadata 432, 434, said data and metadata corresponding to media e.g. an audiobook); and 
a processor configured to execute the audio book application software (Tan: 15:40-15:46; Fig 4: e.g. processor 410 operable to execute application software modules to deliver an audio book and to invoke electronic bookmark functionality) to:
using a playback module of the audio book application software a text and audiobook data and metadata therefor (Tan: 18:39-18:54; Fig 5: download module 510 obtains a media content and media content metadata)
locate, using a bookmark module of the audio book application software, in response to receiving the text data and metadata, a bookmark location in the memory associated with a user of a plurality of users associated with the text medium ID (Tan: 18:39-19:4, 19:15-19:23; Fig 5, 6: received media content metadata comprises user bookmarks associated with a particular user, further Fig 6 displays that the system is operable by a plurality of users; a locations selection module 520 operates to determine a reasonable place from which to resume playback based on an invoked bookmark, highlight, etc.)
play, using the playback module of the audio book application software, an audio starting from the bookmark location associated with the user (Tan: 18:39-19:4, 19:15-19:23; Fig 5, 6: upon invocation of a bookmark system outputs from a bookmark location), said bookmark location corresponding to a location prior to a word last played to avoid playing the audio from a middle of a sentence (Tan: 2:63-3:14: system analyzes a user instantiated bookmark location to resolve a saved bookmark at an appropriate starting point such as the beginning of a sentence or paragraph rather than the exact user instantiated bookmark location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to integrate aspects of the Hwang taught bookmark with the Tan taught audiobook system, method and coded modules therein. The average skilled practitioner would have been motivated to do so for at least the purpose of allowing a user to operate bookmarks in an audiobook and thereby return to readily comprehensible locations in the text which make the continuation of reading more intuitive, less confusing, etc. and would have expected only predictable results therefrom.

Regarding claim 6, 16
Hwang in view of Tan teaches or suggests:
A media player device, method and medium, wherein prior to receiving the first signal, the processor is further configured to execute the audio book application software to: create the bookmark location in the audio corresponding to the user associated with the text medium ID, the bookmark location corresponding to a position of a last played word in the audio; and store the bookmark location in the memory. (Hwang: ¶ 1, 15-21, 23, 30-33, 45-53, 56-61: a user of an audio book may selectively store position used to allow a user to resume content consumption whereupon the user may subsequently scan an ISBN of a printed publication and resume the content consumption at the stored position); (Tan: 18:39-19:4, 19:15-19:23; Fig 5, 6: received media content metadata comprises user bookmarks associated with a particular user, further Fig 6 displays that the system is operable by a plurality of users; a locations selection module 520 operates to determine a reasonable place from which to resume playback based on an invoked bookmark, highlight, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to allow a user to dictate a specific bookmark as taught or suggested by Hwang and/or allow the system to determine a cognitively appropriate bookmark location as taught or suggested by Tan. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant application to include both options in a user interface. The average skilled practitioner would have been motivated to do so at least as a matter of design choice and would have expected only predictable results therefrom. 

Regarding claim 8, 18

A media player device, method and medium further comprising a display, wherein the processor is further configured to execute the audio book application software to: display, in response to receiving the text medium ID, a visual content corresponding to the text medium ID on the display (Pal: Abstract: ¶ 31-35; 53-56: Fig 4A, 4B: downloaded digital content displayed to a user); (Tan: Fig 1,3: reader displays text n a user interface).

Regarding claim 9, 22
Hwang in view of Tan teaches or suggests:
A media player device, method and medium, wherein each of the plurality of words is a printed word on a page. (Hwang: ¶ 31: a content position in a book related to a word count of a book); (Tan: Fig 1,3: reader displays text n a user interface). Furthermore, Examiner has previously taken official notice which Applicant has failed to timely traverse and it has been accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that the read out a printed text of an e-book or audio book, in a spoken voice, the book paginated into a plurality of pages each page comprising a sequence of a plurality words would have been an obvious inclusion. 

Claims 2, 3, 12, 13 rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Tan as applied to claims 1, 11 supra and further in view of Pallakoff: 20130333055 hereinafter Pal.

Regarding claim 2, 12
Hwang in view of Tan teaches or suggests
A media player device, method and medium, wherein the memory includes the text medium ID, and wherein after receiving the text medium ID from the wireless communication  execute the audio book application software to: identify the audio stored in the memory and corresponding to the text medium ID (Hwang: ¶ 1, 15-25, 30-33, 45-53, 56-61: a wirelessly conveyed instruction such as a spoken instruction or a wireless communication element such as a scanned barcode data received by a wireless operational component associated with a text medium in the form of an ebook or printed publication system; said component operable to communicate with a server and receive user controls and user/text medium associated metadata such as a pause position(s) and/or highlights, notes or comments thereby matching a book identifier, such as an ISBN or title received in memory by a wireless communication element allows determination of a book identifier and user identifier which operate to determine a particular position for a particular user the particular user position operable to allow a user to resume playout of audio of an audio book from the users current position); (Tan: Fig. 4: network interface 480 disclosed as wireless and operable to retrieve and media such as an audio book and attendant metadata)
(Hwang: ¶ 20-25, 45-51: a wirelessly conveyed instruction such as a spoken instruction or a wireless communication element such as a scanned barcode data received by a wireless operational component associated with a text medium in the form of an ebook or printed publication system; said component operable to communicate with a server and receive user controls and user/text medium associated metadata such as a pause position(s) and/or highlights, notes or comments)

Hwang in view of Tan discloses the recited functionality but does not explicitly delineate the recited components bearing the recited structural relationships, that is, Hwang in view of Tan disclose a broadly reasonable interpretation of the wireless elements of the claimed subject matter but do not disclose specifics thereof. 

In a related field of endeavor Pal teaches:
A media player device, method and medium bearing coded instructions for use with a text medium having a plurality of words (Pal: ¶ 4-7, 26; Fig 1, 2: an NFC tag and/or UPC code representing and presenting access to a digital book), the media player device comprising: 
an audio output (Pal: ¶ 55);
a memory storing a text medium application software (Pal: ¶ 46-60: Fig 5); and 
a processor configured to execute the text medium application software (Pal: ¶ 46-60: Fig 5); to: 
receive a first signal emitted from a wireless communication element of the text medium (Pal: ¶ 31-35: Fig 4A, 4B: a token placed on or near a media device receives a unique identifier of an eBook), 
the text medium having a plurality of pages (Pal: ¶ 4-6, 14, claims 4 etc.: cover of book 200 displays a plurality of words, further the NFC tag or token represents content, i.e. a text medium, among the content encapsulated thereon “ a token might represent… ebook, magazines, newspapers,” each of these known to comprise plural pages, this token represents the digital work in the form of an address by which the ereader acquires the text medium, the text medium itself is provided to the ereader in the form of a plurality of web-pages) and a text medium ID (Pal: ¶ 26: bar code and NFC tag collectively comprise unique identifiers for the book)
the first signal including a text medium ID obtained from the text medium and uniquely identifying the text medium, the plurality of pages, words, etc. (Pal: ¶ 14 26, 31-35; 53-56: Fig 4A, 4B: unique address stored upon token identifies a full text of an eBook, magazine, newspaper, etc.  further a "text medium ID" is considered as requiring no more than a resource 
and 
play an audio, via the audio output and in response to receiving the text medium ID (Pal: ¶ 31-35; 53-56: Fig 4A, 4B: token identifies an eBook, video and optionally returns audio for playout). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Hwang in view of Tan system and method to access and download digital content such as a text or text audio for output using the Pal system and method. The average skilled practitioner would have been motivated to do so for the purpose of providing sequential recitations of an ebook text from a pause point determined by acquiring the textID and/or ISBN of a book thereby allowing a user to experience a particular media in various forms such as physical printed publication or an electronic publication sharing the same textID and/or ISBN and would have expected only predictable results therefrom.

Regarding claim 3, 13
Hwang in view of Tan in view of Pal teaches or suggests:
A media player device, method and medium, wherein after receiving the text medium ID from the wireless communication element of the text medium, the processor is further configured to execute the audio book application software to: transmit the text medium ID to a server over a network; and receive, from the server and in response to transmitting the text medium ID, the audio corresponding to the text medium ID (Hwang: ¶ 1, 15-21, 23, 30-33, 45-53, 56-61: receipt of a text medium ID operable to transmit and receive book data and book metadata to be received over a network); (Tan: Fig 4); (Pal: Abstract: ¶ 31-35; 53-56: Fig 4A, 4B: supra.


Response to Arguments
Applicant's amendments in concert with arguments in concert with amendments to the claims filed 12/27/21 have been fully considered but are not persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang in view of Tan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
9182940 bookmark selectably returns to beginning of a text portion based on time elapsed since reading
20130145265 bookmark returns user to beginning of a last page consumed
20110208614 see ¶ 27 which teaches as well known that “most users, when they stop reading something and then resume again later, will begin reading at the paragraph where they previously stopped. If a user stops reading in the middle of a paragraph, he or she will usually re -read that entire paragraph for context”
20140115436 bookmark algorithm uses word strings from current portions of a text and word strings from the preceding text in order to correctly identify user's bookmark position


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654